849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dean R. KIBBE, Plaintiff-Appellant,v.Patricia A. HUMPHREY;  the Thomas Edison Inn;  the City ofPort Huron;  Defendants-Appellees,the County of St. Clair, Defendant.
No. 88-1497.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court by order filed April 20, 1988 and entered April 22, 1988, granted the motion of appellant's court-appointed attorney to withdraw as counsel in this civil rights suit.  Appellant filed his notice of appeal on May 5, 1988.


3
This court lacks jurisdiction to review the April 22 order.  The order was not appealable because it was not a final decision pursuant to 28 U.S.C. Sec. 1291, was not certified pursuant to 28 U.S.C. Sec. 1292(b), nor does it fit under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).  Generally, it is recognized in the civil context that interlocutory orders relating to the appointment of counsel to indigent litigants are not appealable prior to final disposition of the case.   See Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 108 S. Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 762 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
Accordingly, it is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.